RETIREMENT AND GENERAL RELEASE AGREEMENT

          THIS RETIREMENT AND GENERAL RELEASE AGREEMENT is entered into this
29th day of January, 2006, by and between Atlas Air Worldwide Holdings, Inc.
(“Holdings”) and Jeffrey Erickson (“Employee”).

     WHEREAS, Employee is employed by the Company as President and Chief
Executive Officer of Holdings and of Atlas Air, Inc. (collectively the
“Company”), pursuant to that certain Amended and Restated Employment Agreement
dated April 1, 2005 (the “Employment Agreement”);

     WHEREAS, Employee and the Company are entering into this Agreement to
resolve all issues relating to Employee’s employment, retirement, and
termination of the Employment Agreement.

     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the Company and Employee hereby agree as follows:

     1.     Retirement: Employee shall retire from his employment with the
Company on a date determined by the Company, which date shall be no later than
six months from the date of this Agreement (the “Retirement Date”). Employee
shall receive reasonable notice from the Company of the Retirement Date.

     2.      Payments and Other Benefits:

              (a) (i) In lieu of any and all benefits Employee would otherwise
be entitled to under the Employment Agreement, Employee will receive
supplemental retirement payments based on Employee’s base annual salary of
$524,400 for a period of eighteen months (the “Payout Period”), commencing six
months after the Retirement Date; and (ii) As a special inducement to enter into
this Agreement, a lump sum payment of $524,400 payable on his Retirement Date.

              (b)     The Company will provide Employee with continued medical,
dental, and vision coverage (as previously elected by Employee) for a period of
twenty-four (24) months after the Retirement Date, subject to Employee paying
the same portion of the premiums for such coverage as is paid by actively
employed executives of the Company during the period of his employment with the
Company; provided, however, that any such continued coverage shall cease in the
event Employee obtains comparable coverage in connection with subsequent
employment. The provision of such benefits during the Payout Period shall not
count toward the Employee’s entitlement period for continuation benefits under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).

              (c)     Employee shall fully vest as of the Retirement Date in the
following:



                        i. 58,733 shares of Holdings’ restricted stock granted
8/11/04, which shares would otherwise not vest until July 27, 2006.



--------------------------------------------------------------------------------





                        ii. 42,233 stock options granted 8/11/04, with an
exercise price of $16.70 per share, which options would otherwise not vest until
July 27, 2006. These options may be exercised up to the later of (A) ninety (90)
days after the Retirement Date and (B) December 31, 2006.    
                        iii. 17,333 options granted 3/22/05 with an exercise
price of $27.50, which options would otherwise not vest until January 23, 2007.
These options may be exercised up to the later of (A) ninety (90) days after the
Retirement Date and (B) December 31, 2006.



For the avoidance of doubt, all vested options held by Employee, either because
of paragraphs (i) through (iii) above or otherwise, may be exercised up to the
later of (A) ninety (90) days after the Retirement Date and (B) December 31,
2006. The Company hereby confirms that the Employee will be entitled to satisfy
his withholding tax obligations on any restricted stock vesting or option
exercises through share withholding.



              (d)      Notwithstanding the provisions of the 2005 Senior
Executive Annual Incentive Plan which require continued employment through the
payment date for payment eligibility, Employee will be entitled to payment under
such Plan in accordance with its other terms regardless of the timing of the
Retirement Date.

              (e)      Employee will be entitled to receive a bonus for 2006
equal to fifty percent (50%) of his base salary. He shall receive that bonus
without regard to whether he remains employed through the payment date, which
shall be the same date that bonuses for other executives are paid under the 2006
Senior Executive Annual Incentive Plan, but in any event not later than March
14, 2007.

              (f)      The Company will pay Employee’s attorneys’ fees, to a
maximum of $30,000.00, incurred in connection with his retirement pursuant to,
and negotiation of, this Agreement, upon presentation of a detailed invoice for
such fees.

              (g)      Employee shall be entitled to retain his Company-provided
Blackberry and laptop, subject to the Company’s right to remove any proprietary
information. Company will not provide or pay for service in connection with any
such retained item.

              (h)      Company will reimburse Employee for the cost of moving
his personal belongings to his home in Arizona, to a maximum of $5,000.00, upon
presentation of an invoice.

              (i)      Employee will receive a success fee upon the completion
of any “Transaction” as that term is defined in any engagement letter between
the Company and any selected investment banker entered into during his remaining
tenure as CEO, in an amount equal to 10% of the fee paid to such investment
banker upon such successful completion. No more than two transactions will
qualify for such payment, and those transactions shall be as agreed upon between
Employee and the Board of Directors. No payment under this provision will be
made unless such agreed-upon transaction closes within one year of the
Retirement Date.

              (j)      Employee will receive all accrued and unpaid amounts
owing him as of the Retirement Date, such as vacation pay and unpaid salary.

2

--------------------------------------------------------------------------------



With the exception of the foregoing, Employee acknowledges and agrees that he
shall not be entitled to receive or accrue any other compensation or benefits
from the Company of any kind or nature whatsoever during the Payout Period or
otherwise, including, but not limited to, any benefits under the Company’s Long
Term Incentive Plan, Annual Incentive Plan, vacation, profit sharing, 401(k)
contributions, stock option awards of any kind, bonuses, severance pay, or any
other benefits that may be provided to employees or officers of the Company as a
matter of Company policy or practice. Employee further agrees that during the
Payout Period, he will not be eligible to make any contributions to the
Company’s 401(k) Plan. The payments and benefits described in this Paragraph 2
include consideration provided to Employee over and above anything of value to
which he would otherwise be entitled.

     3.     Comprehensive Release and Waiver: In consideration of the benefits
provided to him under Paragraph 3, and except as expressly set forth in this
Retirement and General Release Agreement, Employee hereby releases, waives, and
forever discharges the Company, its officers, directors, employees, partners,
owners, affiliates, and agents, and its and their respective officers,
directors, employees, partners, owners, affiliates, agents, successors, assigns,
benefit plans, and programs (the “COMPANY RELEASEES”) from any claim, demand,
action, or cause of action, whether known or unknown, which arose at any time
from the beginning of time to the date on which Employee executes this
Agreement. Accordingly, Employee waives and releases all rights relating to,
arising out of, or in any way connected with his employment with or retirement
from the Company, including, but not limited to, any claim, demand, cause of
action, or right, including claims for attorneys’ fess based on, but not limited
to:

              (a)      The Age Discrimination in Employment Act of 1967, as
amended (codified beginning at 29 U.S.C. Section 621); the Older Workers Benefit
Protection Act (Pub. Law 101-433, 104 Stat. 978 (1990)); Title VII of the Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act of 1990; the
Civil Rights Acts of 1866, 1871, and 1991; the Family and Medical Leave Act of
1993; the Equal Pay Act of 1963; the Employee Retirement and Income Security Act
of 1974, as amended (“ERISA”); the New York State Civil Rights Act, as amended;
the New York State Human Rights Law, as amended; the New York State Labor Law,
as amended; the New York State Workers’ Compensation Law’s Retaliation
provisions, as amended; the New York State Disability Benefits law’s Retaliation
provisions, as amended; the New York City Administrative Code and Charter, as
amended; the New York City Human Rights Law, as amended; any federal, state, or
local law concerning equal pay; and any other federal, state, or local
employment statute, law, or ordinance; provided, however, that this Agreement
shall not affect Employee’s rights under the Older Workers Benefit Protection
Act to have a judicial determination of the validity of this release and waiver;

              (b)     Any and all rights or claims under any express or implied
contract or covenant, covenant of good faith and fair dealing, promissory
estoppel, or other promises;

              (c)     Any and all common law claims such as wrongful discharge,
violation of public policy, defamation, negligence, infliction of emotional
distress, any intentional torts, outrageous conduct, interference with contract,
fraud, misrepresentation, and invasion of privacy; and

3

--------------------------------------------------------------------------------



              (d)     Any and all claims for any of the following: money damages
including actual, compensatory, or punitive damages, equitable relief such as
reinstatement or injunctive relief, front or back pay, wages, sick pay, stock
options, vacation pay, bonuses, stock awards, liquidated damages, costs,
expenses, or any other remedies.

Employee acknowledges that he is releasing all claims and potential claims
pursuant to this Paragraph 3 to the fullest extent permitted at law. The waiver
and release contained in this Paragraph 3, however, does not include: (a) any
rights or claims arising after the Retirement Date; (b) any vested rights to
receive benefits under the Company’s ERISA benefit plans and any indemnification
agreements or arrangements; (c) any rights under this Agreement; and (d) any
rights to elect continuation coverage under the Company’s group health plan in
accordance with the terms of COBRA.

     4.     Covenant Not To Sue: (a) Employee agrees not to file any claims,
complaints, charges, or lawsuits against any COMPANY RELEASEE for any of the
claims or other matters that are released, waived, or discharged in Paragraph 3
of this Retirement and General Release Agreement. Accordingly, Employee
covenants and agrees not to sue any of the COMPANY RELEASEES concerning any
claim relating to, arising out of, or occurring during the course of his
employment with or Retirement from the Company.

              (b)      Company covenants and agrees not to sue, and agrees to
cause the COMPANY RELEASEES to covenant and agree not to sue, Employee
concerning any claim relating to, arising out of, or occurring as a result of
Employee’s employment or service as a director of the Company or any of its
affiliates and while Employee acted within the scope of his employment or
duties, or as a result of his Retirement, except to the extent such claim
resulted from the willful misconduct of Employee.

     5.     Non-Disclosure and Return Of Company Property: Employee covenants
and agrees that at any time in the future he will not reveal, divulge, or make
known to any third party any Confidential or Proprietary Information of the
Company or any of its affiliates which is not in the public domain, except as
required by law. Confidential or Proprietary Information includes, but is not
limited to, records, data, trade secrets, pricing policies, strategy, rate
structure, personnel policy, management methods, financial reports, methods or
practice of obtaining or doing business and any oral or written information
disclosed to Employee or known by Employee as a consequence of or through
Employee’s employment by the Company which relates to the Company’s business,
products, processes, contracts, or services, including, but not limited to,
information relating to research, development, inventions, products under
development, manufacturing, processes, formulas, purchasing, finance,
accounting, revenues, expenses, marketing, selling, suppliers, customer lists,
customer requirements, and the documentation thereof. Except as specifically set
forth herein, Employee has returned or agrees to return to the Company on or
before the Effective Date (as defined below) of this Agreement, any and all
Company property (including his company car or other electronic equipment) and
records in Employee’s possession or control, whether prepared by Employee or by
others, including, but not limited to, notes, memoranda, correspondence,
documents, records, notebooks, tapes, disks, and other repositories of
Confidential Information. Employee also agrees to return all Company
identification and credit cards on or before the Retirement Date.

4

--------------------------------------------------------------------------------



     6.     Non-Disparagement: The parties agree not to make any oral or written
statement or take any other action which disparages or criticizes the other, and
agrees not to make statements about the other to public media. Employee agrees
not to send bulk-mails or faxes or other communications to Company employees
generally or to large groups of Company employees; provided, however, that
Employee shall not be restricted from communicating with individual Company
employees concerning legitimate personal interests of Employee, or from
contacting Company officers or directors concerning issues relating to
Employee’s past employment by the Company or the rights and obligations of
Employee and the Company under this Agreement. Employee agrees to cooperate with
the Company to promptly resolve all expense account statements to the Company’s
reasonable satisfaction.

     7.      Non-Competition:

              (a)      Employee covenants and agrees that, at no time before the
first anniversary of the later of (x) the Retirement Date and (y) the date
Employee ceases to be a member of the Board, will Employee engage in any of the
following activities directly or indirectly, for any reason, whether for
Employee’s own account or for the account of any other person, firm, corporation
or other organization:

               (i)      interfere with any of the Company’s contracts or
relationships with any client, employee, officer, director or any independent
contractor whether the person is employed by or associated with the Company on
the date of this Agreement or at any time thereafter; or                    (ii)
     interfere with any of the Company’s contracts or relationships with any
independent contractor, customer, client or supplier, or any person who is a
bona fide prospective independent contractor, customer, client or supplier of
the Company.

              (b)      In addition, Employee covenants and agrees that, at no
time before the first anniversary of the later of (x) the Retirement Date and
(y) the date Employee ceases to be a member of the Board, will Employee directly
or indirectly, for any reason, whether for Employee’s own account or for the
account of any other person, firm, corporation or other organization, accept
employment with, or give advice to, (i) any air cargo carrier, (ii) any air
cargo division or affiliate of any other airline or (iii) any company that
leases cargo aircraft on an ACMI, wet lease, charter or dry lease basis. The
parties agree and intend that breach of this non-competition clause shall
subject Employee to the full measure of contract and equitable damages.

Employee acknowledges that irreparable damage would result to the Company if the
provisions of this Paragraph 7 are not specifically enforced, and agrees that
the Company shall be entitled to any appropriate legal, equitable, or other
remedy, including injunctive relief, in respect of any failure to comply with
the provisions of this Paragraph 7.

For purposes of this Paragraph 7, “Company” shall include Holdings and each of
its subsidiaries.

     8.     Confidentiality: Employee agrees to keep the terms of this Agreement
confidential and not to disclose those terms to anyone except immediate family
members, legal counsel, and tax or financial advisors; provided, however, that
Employee advises such persons of

5

--------------------------------------------------------------------------------



the confidential nature of this Agreement and they agree not to disclose such
information further, and except as may otherwise be necessary to enforce its
terms or as required by law.

     9.      Cooperation: Employee agrees to cooperate fully with the Company in
connection with any actions, proceedings, or potential actions or proceedings
the subject matter of which arose, occurred, or transpired while Employee was an
employee or otherwise represented the Company. Such cooperation will include,
but is not limited to, testimony at deposition, trial, or arbitration;
submission of affidavits, certifications, or other court documents; and
preparation for the foregoing via personal meetings and telephone conferences
with the Company and/or its counsel. The Company agrees to pay Employee’s
reasonable out-of-pocket expenses in connection with such testimony and
preparation for such testimony. The Company will provide reasonable compensation
to the extent that Employee’s obligations under this Paragraph 9 involve more
than, in the aggregate, three days in any calendar year.

     10.    Breach By Either Party: If either party breaches any provision of
this Agreement, the breaching party agrees to pay all reasonable attorneys’ fees
and costs incurred by the non-breaching party or by any COMPANY RELEASEE as a
result of such breach. In the event of a material breach of this Agreement by
Employee, the Company shall have the right to recover all consideration paid or
provided hereunder in excess of amounts which would have been payable to
Employee under the Employment Agreement had Employee been terminated by the
Company without Cause (as defined in the Employment Agreement) as of the date
this Agreement is executed, and Employee shall have the right to recover damages
for any amounts due hereunder.

     11.    Successors: This Agreement shall apply to Employee, as well as his
heirs, agents, executors, and administrators. The Agreement also shall apply to,
and inure to the benefit of, the predecessors, successors, and assigns of the
Company and each past, present, or future employee, agent, representative,
officer, partner, owner, or director of the Company and any division,
subsidiary, parent, or affiliated entity.

     12.    Prior Agreements: Except as provided herein, this Agreement shall
supersede and effectively terminate any prior employment agreement(s) between
the Company and the Employee, including but not limited to the Employment
Agreement. Employee hereby releases the Company and the Company Releasees (as
defined in Paragraph 3, above) from any and all obligations under those
respective Agreements. Nothing herein shall supersede any indemnification
agreements or arrangements for the benefit of Employee.

     13.    Severability: If any provision of this Agreement is found to be
invalid or unenforceable by a court of competent jurisdiction, the remaining
terms of this Agreement will remain in full force and effect.

     14.    Complete Agreement: The parties agree that this Retirement and
General Release Agreement sets forth all of the terms of the agreement between
the parties with respect to the subject matter of this Agreement. This Agreement
constitutes the entire agreement between Employee and the Company concerning his
employment with the Company and his Retirement from employment with the Company,
and there are no other promises, understandings, or agreements relating thereto
except as may be provided herein.

6

--------------------------------------------------------------------------------



     15.   No admission: Nothing in this Agreement shall be construed as an
admission of liability by either party. The purpose of this Agreement is solely
to amicably resolve all issues relating to Employee’s employment and Retirement
from employment with the Company.

     16.   Drafting: Both parties have participated in the preparation of this
Agreement, and no rules of construction or interpretation based upon which party
drafted any portion of the Agreement shall be applicable or invoked.

     17.   Choice of Law and Jurisdiction: This Agreement shall be construed and
enforced in accordance with the law of the State of New York. Any action brought
by or on behalf of Employee, his agents, heirs, administrators, or executors
against the Company (or any of its officers, directors, employees, partners,
owners, affiliates, or agents) to enforce this Agreement shall be maintained in
a federal or state court located in the jurisdiction in which Employee was
employed by the Company.

     18.   No Representations: The parties agree and acknowledge that they have
not relied upon any representation, whether written or oral, of the other party
in connection with entering into this Agreement, other than as set forth herein.

     19.   Public Announcements: The parties will cooperate in the issuance of
any press releases or otherwise in the making of any public statements with
respect to Employee’s retirement and related matters contemplated hereby.
Employee acknowledges that the Company intends to issue a press release promptly
following the parties’ execution and delivery of this Agreement.

     20.   Registration Rights: Employee will be expressly included in any
registration of shares made by the Company, to the same extent as then current
executives, with respect to shares and options previously issued to him.

     21.   D&O Coverage: The Company will continue to provide Employee coverage
under the Company directors and officers (“D&O”) insurance policy for so long as
he reasonably retains potential liability as a result of his status as an
officer, director or employee of the Company or any of its affiliates, including
service as a fiduciary of a Company or affiliate employee benefit plan. The
terms and conditions of such coverage shall be at least as favorable to the
Employee as the most favorable terms and conditions provided to any other
officer, director or senior executive of the Company or its affiliates. Without
limitation on the foregoing, the Company will indemnify the Employee, to the
fullest extent permitted by law, for any liability, loss, cost, expense or
damage, as incurred, by reason of his service as an officer, director or
employee of the Company or its affiliates, including service as a fiduciary of a
Company or affiliate employee benefit plan.

     22.   Directorship: Employee will resign from the Board of Directors as of
the Retirement Date, unless at such time there is a vacancy on the Board created
by the resignation or other termination of another Board member. Notwithstanding
the foregoing, Employee will be included in the slate of directors presented to
the Company’s shareholders at the Company’s next annual meeting.

7

--------------------------------------------------------------------------------



THIS AGREEMENT IS AN IMPORTANT LEGAL DOCUMENT. EMPLOYEE IS ADVISED TO CONSULT
WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. EMPLOYEE IS ADVISED THAT HE HAS
21 DAYS AFTER RECEIVING THIS DOCUMENT TO CONSIDER IT, AND IF HE ELECTS TO SIGN
IT BEFORE THAT TIME, ACKNOWLEDGES THAT HE HAS DONE SO VOLUNTARILY. IF EMPLOYEE
CHOOSES TO AGREE TO THE TERMS OF THIS AGREEMENT, HE MUST SIGN AND RETURN THIS
AGREEMENT TO THE COMPANY WITHIN 21 DAYS. IF EMPLOYEE SIGNS THIS AGREEMENT, HE
WILL THEN HAVE THE RIGHT TO REVOKE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE
OF REVOCATION TO THE COMPANY, BUT SUCH NOTICE MUST BE RECEIVED BY THE COMPANY
WITHIN SEVEN DAYS AFTER THE DATE THAT EMPLOYEE SIGNED THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE AND NONE OF THE PAYMENTS AND BENEFITS SET
FORTH IN THIS AGREEMENT SHALL BECOME DUE AND PAYABLE UNTIL THE “EFFECTIVE DATE,”
WHICH IS DEFINED AS THE EARLIEST DATE AFTER (a) BOTH PARTIES HAVE EXECUTED THIS
AGREEMENT, AND (b) EMPLOYEE’S SEVEN-DAY REVOCATION PERIOD HAS PASSED WITHOUT
REVOCATION. IF THIS AGREEMENT IS NOT SIGNED AND DELIVERED TO THE COMPANY WITHIN
THE 21-DAY PERIOD, NEITHER EMPLOYEE NOR THE COMPANY WILL HAVE ANY RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT.

COMPANY:

ATLAS AIR WORLDWIDE HOLDINGS, INC.
a Delaware corporation

  JEFFREY ERICKSON:       By: /s/ Eugene I. Davis  
/s/ J.H. Erickson

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Printed: EUGENE I. DAVIS   Printed: J.H. Erickson

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Title: CHAIRMAN OF THE BOARD   Date: 1/29/06

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date: 1/29/06    

--------------------------------------------------------------------------------

   


8

--------------------------------------------------------------------------------